DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter 
Claims 1-30 (as amended) are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches of fairly suggests: “compute a confidence matrix using a predefined weight value defined for each user of a plurality of users and each item of a plurality of items; (A) update a first parameter matrix using the computed confidence matrix, a predefined response matrix, a first step-size parameter value that is greater than [[one]] zero, and a first direction matrix, wherein the first parameter matrix includes a row dimension equal to a number of users of the plurality of users, wherein the predefined response matrix includes a predefined response value by each user of the plurality of users to each item of the plurality of items, wherein the predefined response matrix includes at least one matrix value for which a user of the plurality of users has not provided a response to an item of the plurality of items, wherein the first parameter matrix is updated using X.p = X.p + i1D, where Xp is the first parameter matrix, ill is the first step-size parameter value, and D is the first direction matrix; (B) update a second parameter matrix using the computed confidence matrix, the predefined response matrix, a second step-size parameter value that is greater than zero, and a second direction matrix, wherein the second parameter matrix includes a column dimension equal to a number of items of the plurality of items; (C) update an objective function value based on the updated first parameter matrix and the updated second parameter matrix; (D) train the first parameter matrix and the second parameter matrix by repeating (A) through (C) until the updated first parameter matrix and the updated second parameter matrix satisfy a convergence test; predict a recommended item of the plurality of items for a requesting user of the plurality of users using the trained first parameter matrix and the trained second parameter matrix; and 2Atty. Dkt. No. 04500-0117-05 output the predicted recommended item.”, as recited in claim 1 (as amended) and similarly recited in claims 29 and 30 (as amended)

	Examiner identified Mishra et al. (U.S. Patent No. 11100426) and Pinckney et al. (US 20130124449 A1) as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of these references distinctly teaches the aforementioned limitations, as recited in independent claim 1 (as amended) and similarly recited in analogous independent claims 29 and 30 (as amended). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123